Bell and Hutcheson, JJ.,
dissenting. It is our opinion that *287the caveat as amended alleged sufficient facts to show a mistake of fact by the testator as to the existence and conduct of caveators, who were heirs at law. We are also of the opinion that the charge to the jury was erroneous in that it would have permitted the propounder to obtain a judgment probating the will merely upon a presumption of sanity, and without requiring affirmative proof that the testatrix was apparently of sound mind.